Citation Nr: 1033728	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2005 and 
from January 2007 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The Veteran has chronic residuals of multiple in-service injuries 
of his back.


CONCLUSION OF LAW

A back disability is the result of injuries incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records show that the Veteran complained of 
back pain when he fell off a tank in January 2002.  He was 
treated with Motrin and Flexeril and placed on temporary profile.  
He reported a history of recurrent back pain in a May 2005 
medical history form.  

During an August 2005 VA examination, he reported falling from a 
tank onto his back twice in service.  He complained of pain in 
the low back and occasional numbness and tingling.  Physical and 
X-ray examination of the lumbar and dorsal spine revealed no 
significant abnormalities.  The diagnosis was normal low back 
pain examination despite subjective complaints.  

The Veteran served another period of active duty from January to 
March 2007.  He was evaluated for lumbago or low back pain.  An 
X-ray revealed mild disc height changes at L1-L2 indicating 
possible degenerative disc disease.  A February 2007 Physical 
Profile DA Form 3349, reflects that he was physically restricted 
due in part to low back pain.  He was found not capable to fully 
deploy based upon multiple preexisting musculoskeletal problems.

The Veteran was afforded a VA examination in April 2009 in order 
to determine the nature of any low back pathology and the 
likelihood that such was related to service.  The examiner 
reviewed the claims folder.  The Veteran reported that his back 
pain developed following multiple falls from tanks while serving 
in Iraq in 2004 and 2005.  He reported that the falls occurred as 
a result of explosions from improvised explosive devices.  
Examination of the low back disclosed loss of lordotic curve and 
bilateral paravertebral muscle spasm.  X-rays showed spina bifida 
occulta at S1.  The diagnosis was chronic lumbago.  The examiner 
opined that the lumbago was not related to or caused by the 
injury resulting from falling from a tank in service in 2002 
because there was no mention of low back problems in the 
treatment records following the fall in 2002 and there is 
documentation that the Veteran's back problems started in 2004 or 
2005 after he had fallen multiple times and landed on his back as 
a result of explosions of improvised explosive devises.

The opinion of the April 2009 examiner supports the Veteran's 
contention that his chronic low back pain is the result of 
injuries sustained during his active service in 2004 and 2005.  
In addition, the examination finding of muscle spasm is objective 
evidence of the presence of low back pathology.  Moreover, there 
is no medical opinion of record indicating that the Veteran's 
chronic low back pain is not the result of service trauma, and 
the Board has found the Veteran to be credible.  Therefore, the 
Veteran is entitled to service connection for the residuals of 
the in-service injuries of his back.


ORDER

Entitlement to service connection for residuals of back injuries 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


